Citation Nr: 1612379	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  12-16 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969.

This appeal is before the Board of Veterans' Appeals (Board) from August 2010 and February 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The August 2010 rating decision, in part, granted service connection for PTSD and assigned an initial rating of 30 percent, effective December 15, 2009, and also continued a noncompensable rating for high frequency hearing loss in the left ear.  A February 2012 rating decision increased the initial rating for PTSD to 50 percent, effective December 15, 2009.  However, the issue remains in appellate status as the maximum rating has not been assigned for any period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The February 2012 rating decision also granted service connection for hearing loss in the right ear and assigned a noncompensable initial rating, effective December 15, 2009.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his June 2012 VA Form 9, the Veteran requested a Travel Board hearing.  In a December 2013 VA Form 9, he again requested a Travel Board hearing.  He was scheduled for and notified of a Travel Board hearing on February 24, 2016.  However, on February 2, 2016, the Veteran's representative requested to reschedule the hearing as he was scheduled to attend hearings in a different city on the same date.  The attorney also requested that a VideoConference hearing be scheduled in lieu of a Travel Board hearing to expedite the process.  The hearing does not appear to have been rescheduled, and the Veteran was not notified that good cause for rescheduling the hearing was not shown.  See 38 C.F.R. § 20.704(c) (2015).

The Board finds that the Veteran submitted a timely request to change his hearing date and has shown good cause for requesting a change in his hearing date and for failing to appear to his scheduled hearing.  38 C.F.R. §§ 20.704(c), (d) (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board VideoConference Hearing before a Veterans Law Judge.  The Veteran and his representative are to be notified by letter of the date, time, and place of that hearing, and such notification should be associated with the claims file.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




